Series A Convertible Subordinated Notes Southwest Iowa Renewable Energy, Inc. (“we” or “us”) intends to register the sale of Series A Convertible Subordinated Notes (the “Notes”).The Notes are not registered under the Securities Act of 1933 (the “Act”), or any applicable state securities laws, and may not be offered or sold in the United States absent registration under or an applicable exemption from the Act, and applicable state securities laws.When so registered or exempted, we currently intend to offer the Notes primarily to our existing security holders.The offering is expected to contain the following basic terms and conditions, which are subject to completion and change: Purpose (i)To provide holders of Series A Units limited protection from dilution occurring in the event of the potential conversion of certain of our existing and future subordinated debt into Units. (ii) To use the proceeds of the offering to reduce the amount of subordinated debt held by other parties. Securities Offered By Us Series A Convertible Subordinated Term Notes which are convertible into our Series A Units (“Units”). Minimum Purchase Notes will be sold in the minimum purchase amount of $15,000, and integral increments of $3,000 thereafter. Interest and Payment Dates Holders of the Notes (the “Holders”) will be paid interest at a rate of 7.5% over the six- month LIBOR on January 31 and July 31 of each year.The Company has the right to pay all interest in-kind, meaning interest will be added to the outstanding principal of the Notes. Maturity Date August 31, 2014 Conversion Rights of Note Holders The Notes are convertible, at the option of the Holder, on January 31 and July 31 of each year, into Series A Units, in the minimum principal amount of $15,000, and integral increments of $3,000 thereafter, at a conversion price of $3,000 per Unit. Redemption The Notes can be redeemed by the Company at any time upon specified advance written notice of such redemption.
